The appeal was taken in this case on December 5, 1931. Appellant appears to have taken no action in this court to prosecute same to a conclusion.
On November 3, 1932, appellee submitted a motion to strike what purports to be a bill *Page 652 
of exceptions contained in the transcript. This motion is hereby granted, on the same grounds, and for the same reason, found stated in the opinion in the case of Turner v. Thornton,192 Ala. 98, 68 So. 813.
The appeal is dismissed for want of prosecution.
Motion granted. Appeal dismissed.